Exhibit 10.6




DEBENTURE

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND ARE
BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SUCH LAWS.  THE SECURITIES ARE SUBJECT TO RESTRICTIONS OF
TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER SUCH LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM.
 THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION” OR THE “SEC”) OR ANY OTHER
REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR
ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING
MATERIALS.  ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.




FACE AMOUNT:

$1,350,000

PRICE:

$1,350,000

DEBENTURE NUMBER:

November 2007 101

ISSUANCE DATE:

November 12, 2007

MATURITY DATE:

November 12, 2012

       

FOR VALUE RECEIVED, Somerset International, Inc., a Delaware corporation (the
“Company”), hereby promises to pay DUTCHESS PRIVATE EQUITIES FUND, LTD. (the
“Holder”) by November 12, 2012 (the “Maturity Date”), the principal amount of
One Million Three Hundred and Fifty Thousand U.S. Dollars ($1,350,000), and to
pay interest and redemption on the principal amount thereof, and any accrued
penalties, in such amounts, at such times and on such terms and conditions as
are specified herein.  




This Debenture (this “Debenture”) is subject to automatic conversion at the end
of five (5) years from the date of issuance, at which time the Debenture
outstanding will be automatically converted based upon the formula set forth in
Article 3.2(c) hereof.  The funds from this Debenture shall be used for the
acquisition of Fire Control Electronic Systems, Inc.   




Article 1  

Interest.




(a)

The Company shall pay interest (“Interest”) at the rate of twelve percent (12%)
per annum, compounded daily, on the unpaid Face Amount of this Debenture at such
times and in such amounts as outlined in this Article 1.  The Company shall make
mandatory monthly payments of interest (the “Interest Payments”), in an amount
equal to the interest accrued on the principal balance of the Debenture from the
last Interest Payment until such time as the current Interest Payment is due and
payable.  The Interest Payments shall commence on November 30, 2007 and shall
continue each month while there is an outstanding balance on the Face Amount of
the Debenture.  The Interest Payments shall be paid the last day of each such
month.  The Holder shall retain the right, but not the obligation, to convert
any Interest due and payable under this Debenture on terms outlined in Section 3
of this Debenture.




(b)

Any monies paid to the Holder in excess of the Interest due when paid shall be
credited toward the redemption of the Face Amount of this Debenture.  




Article 2   

Method of Payment.




Section 2.1

Repayment of Debenture.




(a)

Commencing on  January 31, 2008, the Company shall make monthly amortizing
payments to the Holder (the “Amortizing Payments”) on the Interest outlined in
Article 1 hereof, and the Face Amount and the Redemption Amount (as defined in
Article 14 hereof), with such Amortizing Payments to be paid





1




--------------------------------------------------------------------------------

on the last business day of each month for so long as there is an outstanding
balance on this Debenture, in the amount as outlined below (the “Amortizing
Payment Amount”).  

(i)

January 31, 2008 through and including July 31, 2008 – Eight thousand dollars
($8,000) per month;

(ii)

August 31, 2008 through and including January 31, 2009 – Fifteen thousand
dollars ($15,000) per month;

(iii)

February 28, 2009 through and including July 31, 2009 – twenty thousand dollars
($20,000) per month;

(iv)

August 31, 2009 through and including April 30, 2010 – thirty thousand dollars
($30,000) per month;




(iv)

May 31, 2010 and each month thereafter until the Face Amount is paid in full –
forty dollars ($40,000) per month;




Upon the Maturity Date, all amounts due under this Debenture shall become
immediately due and payable to the Holder.




(b)

Notwithstanding any provision to the contrary in this Debenture, the Company may
pay in full to the Holder the Face Amount, or any balance remaining thereon, in
readily available funds, at any time and from time to time without penalty.




(c)

After the date on which United States Securities and Exchange Commission (the
“Commission” or the “SEC”) declares the registration statement (the
“Registration Statement") covering the shares underlying the conversion of this
Debenture (the “Conversion Shares”) effective (the “Effective Date”), the Holder
shall be entitled to either:

(i)  

  if the Conversion Price, as defined herein, is above the Maximum Conversion
Price, as defined herein, the Holder, at its sole option, shall be entitled to
either (i) request an Interest Payment and Amortizing Payment from the Company
in the amounts set forth above; or (ii) elect to convert a portion of this
Debenture pursuant to Article 3 hereof in an amount equal to or greater than the
Amortizing Payment Amount.  In the event the Holder is unable to convert that
portion of this Debenture equal to the Amortizing Payment Amount during any
calendar month, the Holder shall send a notice to Company within three (3) days
of the date on which such Interest Payment and Amortizing Payment is due (the
“Payment Date”) with the total amount then due and the Company shall make a
payment in cash in an amount equal to the difference between the amount
converted by the Holder and the Amortizing Payment Amount due for that month.

(ii)  

if the Conversion  Price, as defined herein, is below the Maximum Conversion
Price, as defined herein, the Company, at its sole option, shall be entitled to
either (i) make an Interest Payment and Amortizing Payment to the Holder in the
amounts set forth above; or (ii) request the Holder to convert a portion of this
Debenture pursuant to Article 3 hereof in an amount equal to or greater than the
Amortizing Payment Amount.  In the event the Holder is unable to convert that
portion of this Debenture equal to the Amortizing Payment Amount during any
calendar month, the Holder shall send a notice to Company within three (3) days
of the Payment Date with the total amount then due and the Company shall make a
payment in cash in an amount equal to the difference between the amount
converted by the Holder and the Amortizing Payment Amount due for that month.




(d)

Nothing contained in this Article 2 shall limit the amount the Holder can elect
to convert during a calendar month except as defined in Section 3.2 (i) hereof.





2




--------------------------------------------------------------------------------




(e)

All Payments made under this Article 2 shall be applied toward the total
Redemption Amount as outlined in Article 14 hereof.




(f)

The Company may make additional payments toward Redemption (“Prepayments”)
without any penalties.  




(g)

Notwithstanding the above, the Company hereby irrevocably agrees to pay to the
Holder forty percent (40%) of the earning before interest, taxes, depreciation
and amortization (“EBITDA”) generated by the Company in excess of fifty thousand
dollars ($50,000) per quarter, after such time as the financials have been made
public via EDGAR, or its subsidiaries or investments ("EBITDA Share"), toward
the Payment Amount, on a monthly basis.   In the event the EBITDA Share for any
month is greater than the Payment Amount then due, the Holder shall still be
entitled to the full EBITDA Share amount.




Article 3  

Conversion.




Section 3.1

Conversion Privilege.




(a)

The Holder of this Debenture shall have the right to convert (a “Conversion”)
any and all amounts owing under this Debenture into shares of common stock of
the Company, par value $0.001 per share (the “Common Stock”), at any time
following the Closing Date (as such term is defined in that certain Debenture
Registration Rights Agreement, of even date herewith, by and between the Company
and the Holder (the “Debenture Registration Rights Agreement”)) but which is
before the close of business on the Maturity Date, except as set forth in
Section 3.2(c) hereof.  The number of shares of Common Stock issuable upon the
Conversion of this Debenture is determined pursuant to Section 3.2 hereof and
rounding the result up to the nearest whole share.     




(b)

This Debenture may not be converted, whether in whole or in part, except in
accordance with this Article 3.




(c)

In the event all or any portion of this Debenture remains outstanding on the
Maturity Date, the unconverted portion of such Debenture shall automatically be
converted into shares of Common Stock on such date in the manner set forth in
Section 3.2 hereof.




Section 3.2

Conversion Procedure.




(a)

Conversion Procedures.  The Holder may elect to convert the unpaid Face Amount
of and accrued Interest on this Debenture, in whole or in part, at any time
following the Closing Date.  Such Conversion shall be effectuated by the Holder
sending to the Company a facsimile or electronic mail version of the signed
Notice of Conversion, attached hereto as Exhibit A, which evidences the Holder’s
intention to convert the Debenture as indicated.  The date on which the Notice
of Conversion is delivered (the “Conversion Date”) shall be deemed to be the
date on which the Holder has delivered to the Company a facsimile or electronic
mail of the signed Notice of Conversion.  Notwithstanding the above, any Notice
of Conversion received by 5:00 P.M. Boston Time shall be deemed to have been
received on such business day, with receipt being via a confirmation of time of
facsimile of the Holder.




(b)

Common Stock to be Issued. Upon the Holder's Conversion of any Debenture, the
Company shall issue the number of shares of Common Stock equal to the
Conversion.  If, at the time of Conversion, the Registration Statement has been
declared effective, the Company shall instruct its transfer agent to issue stock
certificates without restrictive legend (other than a legend referring to such
Registration Statement and prospectus delivery requirements) or stop transfer
instructions.  If, at the time of the Holder's Conversion, the Registration
Statement has not been declared effective, the Company shall instruct the
transfer agent to issue the certificates with an appropriate legend.  The
Company shall act as Registrar and shall maintain an appropriate ledger
containing the necessary information with respect to this Debenture. The Company
represents and warrants to the Holder that no instructions, other than these
instructions, have been given or will be given to the transfer agent and that
the common Stock shall otherwise be freely resold, except as may be otherwise
set forth herein.






3




--------------------------------------------------------------------------------




(c)

Conversion Price.  The Holder is entitled to convert the unpaid Face Amount of
this Debenture, plus accrued interest, any time following a Closing Date, at the
lesser of the following prices (the “Conversion Price”): (i) seventy-five
percent (75%) of the lowest closing bid price of the Common Stock during the ten
(10) trading days immediately prior to a Conversion Notice; or (ii) 10/100 U.S.
dollars ($.10) or the “Maximum Conversion Price”.  No fractional shares or scrip
representing fractions of shares will be issued upon Conversion, but the number
of shares issuable shall be rounded up, in the event of a partial share, to the
nearest whole share.  The Holder shall retain all rights of Conversion during
any partial trading days.




(d)

Maximum Interest.  Nothing contained in this Debenture shall be deemed to
establish or require the Company to pay interest to the Holder at a rate in
excess of the maximum rate permitted by applicable law.  In the event that the
rate of interest required to be paid exceeds the maximum rate permitted by
applicable law, the rate of interest required to be paid thereunder shall be
automatically reduced to the maximum rate permitted under applicable law and
such excess, if so ordered, shall be credited on any remaining balances due to
the Holder.  In the event that the interest rate on this Debenture is required
to be adjusted pursuant to this Section 3.2(d), then the parties hereto agree
that the terms of this Debenture shall remain in full force and effect except as
is necessary to make the interest rate comply with applicable law.




(e)

Opinion Letter.  The Company hereby acknowledges that the date of consideration
for this Debenture is the Issuance Date and shall use all commercially
reasonable best efforts to facilitate sales under Rule 144 of the Securities Act
(“Rule 144”). The Company shall provide an opinion letter from counsel within
two (2) business days of written request by the Holder stating that the date of
consideration for the Debenture is the Issuance Date and submission of proper
Rule 144 support documentation consisting of a Form 144, a broker's
representation letter and a seller's representation letter.  In the event the
Company does not deliver the opinion letter within two (2) business days, the
Company shall be in default as outlined in Article 6.  In the event that counsel
to the Company fails or refuses to render an opinion as required to issue the
Shares in accordance with this paragraph (either with or without restrictive
legends, as applicable), then the Company irrevocably and expressly authorizes
counsel to the Holder to render such opinion and shall authorize the Company’s
transfer agent to accept and  to rely on such opinion for the purposes of
issuing the Shares (which is attached as Exhibit E to that certain Subscription
Agreement, of even date herewith, by and between the Company and the Holder).
 Any costs incurred by Holder for such opinion letter shall be added to the Face
Amount of the Debenture.




(f)

Delivery of Shares.  

(i)  

Within three (3) business days after receipt of the Notice of Conversion (the
“Certificate Deadline”), the Company shall deliver a certificate, in accordance
with Section 3.2(c) hereof for the number of shares of Common Stock issuable
upon a Conversion.  In the event the Company does not make delivery of said
certificate by the Certificate Deadline, the Company shall pay to Holder in
cash, as liquidated damages, an additional fee per day equal to three percent
(3%) of the dollar value of the Debentures being converted.




(ii)  

If the failure of the Company to issue the certificate pursuant to this Article
3.2(f) is due to the unavailability of a sufficient number of authorized shares
of Common Stock of the Company, then the provisions of this Article 3.2(f) shall
apply as well as the provisions of Article 3.2(k) hereof shall apply.

(iii)  

The Company shall make any payments required under this Article 3.2(f) in
immediately available funds by the Certificate Deadline.  Nothing herein shall
limit the Holder’s right, at the Holder's sole discretion, to pursue actual
damages or cancel the conversion for the Company’s failure to issue and deliver
the certificate by the Certificate Deadline.

(iv)  

The Company shall at all times reserve (or make alternative written arrangements
for reservation or contribution of shares) and have available all Common Stock
necessary to meet Conversion of the full amount of the Debentures then
outstanding and due to the Holder, unless so waived by the Holder in writing.
 If, at any time, the Holder submits a Notice of Conversion and the Company does
not have sufficient authorized but unissued shares of Common Stock (or
alternative shares of Common Stock as may be contributed by Stockholders)
available to effect, in full, a Conversion of the Debentures (a “Conversion
Default”, the date of such default being referred to herein as the “Conversion
Default Date”), the Company shall issue to the





4




--------------------------------------------------------------------------------

Holder all of the shares of Common Stock which are then currently available.
 Any Debentures or any portion thereof, which cannot be converted due to the
Company's lack of sufficient authorized common stock (the “Unconverted
Debentures”), may be deemed null and void upon written notice sent by the Holder
to the Company.  The Company shall provide notice of such Conversion Default
(“Notice of Conversion Default”) to the Holder, by facsimile, within one (1)
business days of such default.

(v)  

In the event of Conversion Default, the Company will pay to the Holder an amount
computed as follows (the “Conversion Default Rate”):




(N / 365) x (0.24) x (initial issuance price of outstanding and/or tendered but
not converted Debentures held by the Holder)




Where N is equal to the number of days from the Conversion Default Date to the
date that the Company authorizes a sufficient number of shares of Common Stock
to effect conversion of all remaining Debentures (the “Authorization Date”).
 The Company shall send notice to Holder of outstanding Debenture that
additional shares of Common Stock have been authorized, stating the
Authorization Date and the amount of Holder’s accrued Conversion Default
Payments (“Authorization Notice”).  The accrued Conversion Default shall be paid
in cash or shall be convertible into Common Stock at the Conversion Rate, upon
written notice sent by the Holder to the Company, as follows: (i) in the event
the Holder elects to take such payment in cash, cash payment shall be made to
the Holder  within five (5) business days, or (ii) in the event Holder elects to
take such payment in stock, the Holder may convert at  the Conversion Default
Rate within five (5) business days until the expiration of the Conversion
period.

(vi)  

The Company acknowledges that its failure to maintain a sufficient number of
authorized but unissued shares of Common Stock to effect in full a Conversion of
the Debentures will cause the Holder to suffer irreparable harm, and that
damages will be difficult to ascertain.  Accordingly, the parties agree that it
is appropriate to include in this Debenture a provision for liquidated damages.
 The parties acknowledge and agree that the liquidated damages provision set
forth in this Section represents the parties’ good faith effort to quantify such
damages and, as such, agree that the form and amount of such liquidated damages
are reasonable and will not constitute a penalty.  The payment of liquidated
damages shall not relieve the Company from its obligations to deliver the Common
Stock pursuant to the terms of this Debenture.  Nothing herein shall limit the
Holder’s right to pursue actual damages for the Company’s failure to maintain a
sufficient number of authorized shares of Common Stock.

(vii)  

If by the Certificate Deadline, any portion of the shares of the Debentures have
not been delivered to the Holder and the Holder purchases, in an open market
transaction or otherwise, shares of Common Stock necessary to make delivery of
shares which would have been delivered if the full amount of the shares to be
converted and delivered to the Holder by the Company (the “Covering Shares”),
then the Company shall pay to the Holder, in addition to any other amounts due
to the Holder pursuant to this Debenture, and not in lieu thereof, the Buy-In
Adjustment Amount (as defined below).  The “Buy In Adjustment Amount” is the
amount equal to the excess, if any, of (x) the Holder's total purchase price
(including brokerage commissions, if any) for the Covering Shares, minus (y) the
net proceeds (after brokerage commissions, if any) received by the Holder from
the sale of the sold shares.  The Company shall pay the Buy-In Adjustment Amount
to the Holder in immediately available funds within five (5) business days of
written demand by the Holder.  By way of illustration and not in limitation of
the foregoing, if the Holder purchases shares of Common Stock having a total
purchase price (including brokerage commissions) of $11,000 to cover a Buy-In
with respect to shares of Common Stock it sold for net proceeds of $10,000, the
Buy-In Adjustment Amount which the Company would be required to pay to the
Holder would be $1,000.




(g)

Prospectus and Other Documents.  The Company shall furnish to the Holder one (1)
prospectus and any other documents incidental to the registration of the
Conversion Shares, including any amendment of or supplements thereto.  Any
filings submitted via EDGAR will constitute fulfillment of the Company's
obligation under this Section.








5




--------------------------------------------------------------------------------

(h)

Limitation on Issuance of Shares. If the Company’s Common Stock becomes listed
on the Nasdaq SmallCap Market after the issuance of this Debenture, the Company
may be limited in the number of shares of Common Stock it may issue by virtue of
(A) the number of authorized shares or (B) the applicable rules and regulations
of the principal securities market on which the Common Stock is listed or
traded, including, but not necessarily limited to, NASDAQ Rule 4310(c)(25)(H)(i)
or Rule 4460(i)(1), as may be applicable (collectively, the “Cap Regulations”).
 Without limiting the other provisions thereof: (i) the Company will take all
steps necessary to issue the Conversion Shares without violating the Cap
Regulations, and (ii) if, despite taking such steps, the Company cannot issue
such Conversion Shares without violating the Cap Regulations or the Holder
cannot convert as a result of the Cap Regulations (each such Debenture, an
“Unconverted Debenture”) the Holder shall have the right to elect either of the
following options:

(i)  

if permitted by the Cap Regulations, require the Company to issue shares of
Common Stock in accordance with the Holder's Notice of Conversion at a
conversion purchase price equal to the average of the closing bid price per
share of Common Stock for any five (5) consecutive Trading Days (subject to
certain equitable adjustments for certain events occurring during such period)
during the sixty (60) Trading Days immediately preceding the Conversion Date; or

(ii)  

require the Company to redeem each Unconverted Debenture for an amount (the
“Redemption Amount”), payable in cash, equal to the sum of (i) one hundred
twenty-five percent (125%) of the principal of an Unconverted Debenture, plus
(ii) any accrued but unpaid interest thereon through and including the date on
which the Redemption Amount is paid to the holder (the “Redemption Date”).




The Holder may elect, without limitation, one of the above remedies with respect
to a portion of such Unconverted Debenture and the other remedy with respect to
other portions of the Unconverted Debenture.  The Unconverted Debenture shall
contain provisions substantially consistent with the above terms, with such
additional provisions as may be consented to by the Holder.  The provisions of
this Section are not intended to limit the scope of the provisions otherwise
included in the Unconverted Debenture.




(i)

Limitation on Amount of Conversion and Ownership.  Notwithstanding anything to
the contrary in this Debenture, in no event shall the Holder be entitled to
convert that amount of Debenture, and in no event shall the Company permit that
amount of conversion, into that number of shares, which when added to the sum of
the number of shares of Common Stock beneficially owned, (as such term is
defined under Section 13(d) and Rule 13d-3 of the Securities Exchange Act of
1934, as may be amended, (the “Exchange Act”)), by the Holder, would exceed four
and ninety-nine one hundredths percent (4.99%) of the number of shares of Common
Stock outstanding on the Conversion Date, as determined in accordance with Rule
13d-1(j) of the Exchange Act.  In the event that the number of shares of Common
Stock outstanding as determined in accordance with Section 13(d) of the Exchange
Act is different on any Conversion Date than it was on the Closing Date, then
the number of shares of Common Stock outstanding on such Conversion Date shall
govern for purposes of determining whether the Holder would be acquiring
beneficial ownership of more than four and ninety-nine one hundredths percent
(4.99%) of the number of shares of Common Stock outstanding on such Conversion
Date.  However, nothing in this Section 3.2(i) shall be read to reduce the
amount of principal, Interest or penalties, if any, due to the Holder.




(j)

Legend.  The Holder acknowledges that each certificate representing the
Debentures, and the Common Stock unless registered pursuant to the Debenture
Registration Rights Agreement, shall be stamped or otherwise imprinted with a
legend substantially in the following form:




THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (i) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, (ii) TO THE EXTENT APPLICABLE, PURSUANT TO RULE 144 UNDER THE ACT (OR
ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES), OR
(iii) PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER SUCH ACT.








6




--------------------------------------------------------------------------------

(k)

Prior to Conversion of this Debenture, if at any time the Conversion of all the
Debentures and exercise of all the Warrants outstanding would result in an
insufficient number of authorized shares of Common Stock being available to
cover all the Conversions, then in such event, the Company will move to call and
hold a shareholder’s meeting or have shareholder action with written consent of
the proper number of shareholders within thirty (30) days of such event, or such
greater period of time if statutorily required or reasonably necessary as
regards standard brokerage house and/or SEC requirements and/or procedures, for
the purpose of authorizing additional shares of Common Stock such as necessary
to facilitate the Holder's Conversions.  In such an event, management of the
Company shall recommend to all shareholders to vote their shares in favor of
increasing the authorized number of shares of Common Stock.  Management of the
Company shall vote all of its shares of Common Stock in favor of increasing the
number of shares of authorized Common Stock to an amount equal to three hundred
percent (300%) of the remaining balance on this Debenture.  The Company
represents and warrants that under no circumstances will it deny or prevent the
Holder’s right to convert the Debentures as permitted under the terms of any of
the Transaction Documents (as such term is defined in that certain Debenture
Registration Rights Agreement, of even date herewith, by and between the Company
and the Holder).  Nothing in this Section shall limit the obligation of the
Company to make the payments set forth in this Article 3.  The Holder, at its
sole option, may request the company to authorize and issue additional shares if
the Holder feels it is necessary for Conversions in the future.  In the event
the Company’s shareholder’s meeting does not result in the necessary
authorization, the Company shall redeem the outstanding Debentures for an amount
equal to the sum of the principal of the outstanding Debentures plus accrued
interest thereon multiplied by one hundred thirty-three percent (133%).

 

Section 3.3

Fractional Shares.  The Company shall not issue fractional shares of Common
Stock, or scrip representing fractions of such shares, upon the conversion of
this Debenture.  Instead, the Company shall round up, to the nearest whole
share.




Section 3.4

Taxes on Conversion.  The Company shall pay any documentary, stamp or similar
issue or transfer tax due on the issue of shares of Common Stock upon the
conversion of this Debenture.  However, the Holder shall pay any such tax which
is due because the shares are issued in a name other than its name.




Section 3.5

Company to Reserve Stock.  The Company shall reserve and maintain the number of
shares of Common Stock required pursuant to and upon the terms set forth in the
Transaction Documents to permit the Conversion of this Debenture.  All
Conversion Shares shall, upon issuance by the Company, be validly issued, fully
paid and nonassessable and free and clear from all taxes, liens, charges and
encumbrances with respect to the issuance thereof.




Section 3.6

Restrictions on Sale.  This Debenture has not been registered under the
Securities Act and is being issued under Section 4(2) of Securities Act and Rule
506 of Regulation D promulgated under the Securities Act.  This Debenture and
the Conversion Shares may only be sold pursuant to registration under or an
exemption from the Securities Act.




Section 3.7

Stock Splits, Combinations and Dividends.  If the shares of Common Stock are
subdivided or combined into a greater or smaller number of shares of Common
Stock, or if a dividend is paid on the Common Stock in shares of Common Stock,
the Conversion Price shall be proportionately reduced in the case of a
subdivision of shares or stock dividend, or proportionately increased in the
case of combination of shares, in each such case, by the ratio that the total
number of shares of Common Stock outstanding immediately after such event bears
to the total number of shares of Common Stock outstanding immediately prior to
such event.




Article 4

  

Mergers.

The Company shall not consolidate or merge into, or transfer any or all of its
assets to, any person, unless such person assumes in writing the obligations of
the Company under this Debenture and immediately after such transaction no Event
of Default (as defined below) exists.  Any reference herein to the Company shall
refer to such surviving or transferee corporation and the obligations of the
Company shall terminate only upon such written assumption of the Company's
obligation.  In the event of a merger, or other consolidation, the Company shall
give notice to the Holder simultaneously with the announcement to the public
markets.





7




--------------------------------------------------------------------------------




Article 5

 Security.




This Debenture, and the Company’s obligations hereunder, are secured by that
certain Security Agreement dated June 12, 2007, by and between the Company and
the Holder (the “Security Agreement”).




Article 6

Defaults and Remedies.




Section 6.1

Events of Default.  An “Event of Default” occurs if any one of the following
occur:




(a)

the Company does not make timely payment or Conversion, in whole or in part,
necessary to cover the principal, interest or other sum due on the Maturity
Date, Conversion Date, upon redemption, or otherwise described herein;




(b)

the Company does not make a Payment in cash for a period of three (3) business
days when due as described in this Debenture; or,




(c)

any of the Company’s representations or warranties contained in the Transaction
Documents or this Debenture were false when made or the Company fails to comply
with any of its other agreements in the Transaction Documents and such failure
continues for a period of five (5) business days; or,




(d)

the Company pursuant to or within the meaning of any Bankruptcy Law: (i)
commences a voluntary case; (ii) consents to the entry of an order for relief
against it in an involuntary case; (iii) consents to the appointment of a
Custodian (as defined below) of it or for all or substantially all of its
property or (iv) makes a general assignment for the benefit of its creditors or
(v) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that  (A) is for relief against the Company in an involuntary
case; (B) appoints a Custodian of the Company for all or substantially all of
its property or (C) orders the liquidation of the Company, and the order or
decree remains unstayed and in effect for sixty (60) calendar days; or,




(e)

the Company’s Common Stock is suspended or no longer listed on any recognized
exchange including electronic over-the-counter bulletin board (“Principal
Market”) for in excess of three (3) consecutive Trading Days.  Failure to comply
with the requirements for continued listing on a Principal Market for a period
of five (5) trading days; or notification from a Principal Market that the
Company is not in compliance with the conditions for such continued listing on
such Principal Market; or,




(f)

the Company breaches any covenant or condition of the Transaction Documents, and
such breach, if subject to cure, continues for a period of five (5) business
days; or,




(g)

the Registration Statement is not declared effective by the SEC within one
hundred and five (105) days of the Filing Date; or,




(h)

the Company’s failure to pay any taxes when due unless such taxes are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves have been provided on the Company’s books; provided, however,
that in the event that such failure is curable, the Company shall have ten (10)
business days to cure such failure; or,




(i)

an attachment or levy is made upon the Company’s assets having an aggregate
value in excess of one hundred thousand dollars ($100,000) or a judgment is
rendered against the Company or the Company’s property involving a liability of
more than one hundred thousand dollars ($100,000) which shall not have been
vacated, discharged, stayed or bonded pending appeal within ninety (90) days
from the entry hereof; or,




(j)

any change in the Company’s condition or affairs (financial or otherwise) which
in the Holder’s reasonable, good faith opinion, would have a Material Adverse
Effect; provided, however, that in the event that such failure is curable, the
Company shall have ten (10) business days to cure such failure; or,




(k)

any Lien, except for Permitted Liens, created hereunder or under any of the
Transaction Documents for any reason ceases to be or is not a valid and
perfected Lien having a first priority interest; or,





8




--------------------------------------------------------------------------------




(l)

the indictment or threatened indictment of the Company, any officer of the
Company under any criminal statute, or commencement or threatened commencement
of criminal or civil proceeding against the Company or any officer of the
Company pursuant to which statute or proceeding penalties or remedies sought or
available include forfeiture of any of the property of the company.




(m)

an event of default occurs under any of the Transaction Documents, including the
Transaction Documents between the Company and the Holder dated June 12, 2007
(“June Transaction Documents”) or any agreement or document referenced herein or
therein (as such term is defined under such documents and agreements)




Section 6.2

Remedies.  




(a)

In the Event of Default, the Holder may elect to secure a portion of the
Company's assets in Pledged Collateral (as defined in the Security Agreement).
 The Holder may also elect to garnish revenue from the Company in an amount that
will repay the Holder on the schedules outlined in this Debenture.




(b)

In the Event of Default, as outlined in this Debenture, the Holder can exercise
its right to increase the Face Amount of the Debenture by ten percent (10%) as
an initial penalty, and by ten percent (10%) for each subsequent Event of
Default.  In addition, the Holder may elect to increase the Face Amount by two
and one-half percent (2.5%) per month (pro-rata for partial periods) paid as
liquated damages (“Liquidated Damages”), compounded daily.  It is the intention
and acknowledgement of both parties that the Liquidated Damages not be deemed as
interest or a penalty under the terms of this Debenture.  




Section 6.3

Acceleration.  If an Event of Default occurs, the Holder by notice to the
Company may declare the remaining principal amount of this Debenture, together
with all accrued interest and any liquidated damages, to be immediately due and
payable in full.  




Section 6.4

Seniority. The Company warrants that no indebtedness of the Company is senior to
this Debenture in right of payment, whether with respect to interest, damages or
upon liquidation or dissolution or otherwise.  The Company warrants that it has
taken all necessary steps to subordinate its other obligations to the rights of
the Holder hereunder.




Section 6.5

Cost of Collections.  If an Event of Default occurs, the Company shall pay the
Holder's reasonable costs of collection, including reasonable attorney's fees
and costs of arbitration.




Section 6.6

Cross Default. Notwithstanding anything in this Debenture, the Transaction
Documents or the June Transaction Documents to the contrary, the Holder and the
Company hereby acknowledge and confirm the following: (i) an Event of Default
under this Debenture shall constitute an event of default under the Transaction
Documents and the June Transaction Documents and accordingly any remedies
available to the Holder as a result of the occurrence of an event of default
under the Transaction Document or June Transaction Documents shall also be
available to the Holder up on the occurrence of an Event of Default under this
Debenture; and (ii) an event of default under the Transaction Documents or June
Transaction Documents shall constitute an Event of Default under this Debenture
and accordingly any remedies available to the Holder as a result of the
occurrence of an Event of Default under this Debenture shall also be available
to the Holder up on the occurrence of an event of default under the Transaction
Documents and June Transaction Documents.  







Article 7

 

Registered Debentures.




Section 7.1

Record Ownership.  The Company or its attorney shall maintain a register of the
Holder of the Debentures (the “Register”) showing their names and addresses and
the serial numbers and principal amounts of Debentures issued to them.  The
Register may be maintained in electronic, magnetic or other computerized form.
 The Company may treat the person named as the Holder of this Debenture in the
Register as the sole owner of this Debenture.   The Holder of this Debenture is
exclusively entitled to receive payments of interest on this Debenture,





9




--------------------------------------------------------------------------------

receive notifications with respect to this Debenture, convert it into Common
Stock and otherwise exercise all of the rights and powers as the absolute owner
hereof.




Section 7.2

Worn or Lost Debentures.  If this Debenture becomes worn, defaced or mutilated
but is still substantially intact and recognizable, the Company or its agent may
issue a new Debenture in lieu hereof upon its surrender.  Where the Holder of
this Debenture claims that the Debenture has been lost, destroyed or wrongfully
taken, the Company shall issue a new Debenture in place of the Debenture if the
Holder so requests by written notice to the Company.  




Article 8

Notice.




Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Debenture must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided a confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:




If to the Company:

Somerset International Group, Inc.

90 Washington Valley Road

Bedminster, NJ  07921

Attention:

John X. Adiletta

Telephone: (908) 719-8909

Facsimile:  (908) 953-0797




With a copy to:

Anslow & Jaclin, LLP

195 Route 9, Suite 204

Manalapan, NJ 07726

Attention: Gregg E. Jaclin

Telephone: (732))409-1212

Facsimile:   (732)577-1188




If to the Holder:

Dutchess Capital Management, LLC

50 Commonwealth Ave, Suite 2

Boston, MA  02116

Attention: Douglas Leighton

Telephone: (617) 301-4700

Facsimile: (617) 249-0947




Each party hereto shall provide five (5) business days prior notice to the other
party hereto of any change in address, phone number or facsimile number.




Article 9

Time.




Where this Debenture authorizes or requires the payment of money or the
performance of a condition or obligation on a Saturday or Sunday or a holiday on
which the United States Stock Markets (“US Markets”) are closed (a “Holiday”),
such payment shall be made or condition or obligation performed on the last
business day preceding such Saturday, Sunday or Holiday.  A “business day” shall
mean a day on which the US Markets are open for a full day or half day of
trading.




Article 10

No Assignment.




This Debenture and the obligations of the Company hereunder shall not be
assignable by the Company.








10




--------------------------------------------------------------------------------

Article 11

Rules of Construction.




In this Debenture, unless the context otherwise requires, words in the singular
number include the plural, and in the plural include the singular, and words of
the masculine gender include the feminine and the neuter, and when the tense so
indicates, words of the neuter gender may refer to any gender.  The numbers and
titles of sections contained in the Debenture are inserted for convenience of
reference only, and they neither form a part of this Debenture nor are they to
be used in the construction or interpretation hereof.  Wherever, in this
Debenture, a determination of the Company is required or allowed, such
determination shall be made by a majority of the Board of Directors of the
Company and if it is made in good faith, it shall be conclusive and binding upon
the Company and the Holder of this Debenture.  Any capitalized term used but not
defined in this Debenture shall have the meaning ascribed to it in the
Transaction Documents.




Article 12

Governing Law.

The validity, terms, performance and enforcement of this Debenture shall be
governed and construed by the provisions hereof and in accordance with the laws
of the Commonwealth of Massachusetts applicable to agreements that are
negotiated, executed, delivered and performed solely in the Commonwealth of
Massachusetts.




Article 13

Disputes Under Debenture.




All disputes arising under this Debenture shall be governed by and interpreted
in accordance with the laws of the Commonwealth of Massachusetts, without regard
to principles of conflict of laws.  The parties to this Debenture shall submit
all disputes arising under this Debenture to arbitration in Boston,
Massachusetts before a single arbitrator of the American Arbitration Association
(the “AAA”).  The arbitrator shall be selected by application of the rules of
the AAA, or by mutual agreement of the parties, except that such arbitrator
shall be an attorney admitted to practice law in the Commonwealth of
Massachusetts.  No party hereto will challenge the jurisdiction or venue
provisions as provided in this section.  Nothing in this section shall limit the
Holder's right to obtain an injunction for a breach of this Debenture from a
court of law.  Any injunction obtained shall remain in full force and effect
until the arbitrator, as set forth in Article 13, fully adjudicates the dispute.




Article 14

Redemption.




In the event the Company’s Common Stock is trading below the 10/100 US dollars
($.10) per share, the Company shall have the  right to redeem the Holder, in
cash, the Debenture, in whole or in part (“Redemption Amount”), at a price equal
to one hundred and twenty-five percent (125%) of the outstanding principal
amount of the Debenture, including accrued interest (and penalties if
applicable), in lieu of the Holder converting pursuant to Article 3. Any
Payments, as defined in Article 2 hereof, shall apply to the Redemption Amount.
 In the event the Company's Common Stock is greater than 10/100 US dollars
($.10) per share, the Holder shall retain the right, but not the obligation, to
refuse a Redemption Amount, in part or in whole.  Any portion of the Payment
Amount not converted shall be paid in cash to the Holder under the terms
described in this Article 14.




Article 15

Holder Warrants.




As an additional inducement to the Holder entering into the Transaction
Documents, the Company shall issue to the Holder a warrant to purchase five
million (5,000,000) shares of its common stock exercisable at a strike price of
$0.05, as set forth  in the Warrant.




Article 16

Waiver.




The Holder's delay or failure at any time or times hereafter to require strict
performance by the Company of any undertakings, agreements or covenants shall
not waive, affect, or diminish any right of the Holder under this Debenture to
demand strict compliance and performance herewith.  Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type.  None of the undertakings, agreements and covenants of
the Company contained in this Debenture, and no Event of Default, shall be
deemed to have been waived by the Holder, nor may this Debenture be amended,
changed or modified, unless such waiver, amendment, change or modification





11




--------------------------------------------------------------------------------

is evidenced by an instrument in writing specifying such waiver, amendment,
change or modification and signed by the Holder.




Article 17

Integration.




This Debenture is the final definitive agreement between the Company and the
Holder with respect to the terms and conditions set forth herein, and, the terms
of this Debenture may not be contradicted by evidence of prior, contemporaneous,
or subsequent oral agreements of the parties hereto.  The execution and delivery
of this Debenture is done in conjunction with the execution of the other
Transaction Documents.




Article 18

Failure To Meet Obligations by the Company.




      The Company acknowledges that its failure to timely meet any of its
obligations hereunder, including, but without limitation, its obligations to
make payments, deliver shares and, as necessary, to register and maintain
sufficient number of shares, will cause the Holder to suffer irreparable harm
and that the actual damage to the Holder will be difficult to ascertain.
 Accordingly, the parties hereto agree that it is appropriate to include in this
Debenture a provision for liquidated damages.  The parties acknowledge and agree
that the liquidated damages provision set forth in this section represents the
parties’ good faith effort to quantify such damages and, as such, agree that the
form and amount of such liquidated damages are reasonable and do not constitute
a penalty.  The payment of liquidated damages shall not relieve the Company from
its obligations to deliver the Common Stock pursuant to the terms of this
Debenture.




Article 19

Representations and Warranties of the Company.




The Company hereby represent and warrants to the Holder that: (i) it is
voluntarily issuing this Debenture of its own freewill, (ii) it is not issuing
this Debenture under economic duress, (iii) the terms of this debenture are
reasonable and fair to the Company, and (iv) the Company has had independent
legal counsel of its own choosing review this Debenture, advise the Company with
respect to this Debenture, and represent the Company in connection with its
issuance of this Debenture.




Article 20

Acknowledgements of the Parties.




Notwithstanding anything in this Debenture to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Holder makes no
representations or covenants that it will not engage in trading in the
securities of the Company; (ii) the Company shall, by 8:30 a.m. Boston Time on
the trading day following the date hereof, file a current report on Form 8-K
disclosing the material terms of the transactions contemplated hereby and in the
other Transaction Documents; (iii) the Company has not and shall not provide
material non-public information to the Holder unless prior thereto the Holder
shall have executed a written agreement regarding the confidentiality and use of
such information; and (iv) the Company understands and confirms that the Holder
will be relying on the acknowledgements set forth in clauses (i) through (iii)
above if the Holder effects any transactions in the securities of the Company.  




Article 21

Equity Line Obligations




At the request of the Holder, at any time after the Company's current effective
registration statement for the Equity Line of Credit with Dutchess Private
Equities, LP (“Investor”) (File No: 333-138224), has five hundred thousand
(500,000) shares or less remaining for issuance, the Company shall immediately
prepare and file a registration statement for the registration of shares as set
forth in the Investment Agreement.  The Holder shall also retain the right to
determine the date of the filing of such registration statement.   Payments
pursuant to this Debenture may be drawn directly from the Closing of each Put.
 The Company agrees to fully execute and diligently carry out Puts to the
Investor, on the terms set forth in the Investment Agreement.  The Company
agrees that the Put Amount shall be for the maximum amount allowed under the
Investment Agreement.  Further, the Company agrees to issue Puts to the Investor
for the maximum frequency allowed under the Investment Agreement.  Failure to
comply with the terms of the Investment Agreement with respect to the Puts will
result in an Event of Default as defined in this Agreement in Article 6.





12




--------------------------------------------------------------------------------




Article 22

Closing Costs




The Company shall pay one hundred and fifty thousand dollars ($150,000) to the
Holder upon the closing.




Article 23

Use of Proceeds

The Company shall use the funds to consummate the acquisition of Fire Control,
Inc. and for working capital purposes.




Article 24

Registration




The Holder shall be entitled the same rights for registration of the Common
Stock underlying this Debenture as outlined in the Debenture Registration Rights
Agreement between the Company and the Holder dated June 12, 2007.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








13




--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Debenture to be duly
executed on the day and year first above written.




 

SOMERSET INTERNATIONAL, INC.

 

By:__________________________________

 

Name:

John X.  Adiletta

 

Title:

Chief Executive Officer

 

 

 

DUTCHESS PRIVATE EQUITIES FUND, LTD.

 

By: _________________________________

 

Name: Douglas H. Leighton

 

Title: Director








































 

        

 





14




--------------------------------------------------------------------------------




EXHIBIT A




NOTICE OF CONVERSION




Somerset International, Inc.




Re: Notice of Conversion




Gentlemen:




The undersigned hereby irrevocably elects, as of ________________, to convert
$________________ of its convertible debenture (the “Debenture”) into Common
Stock of  Somerset International, Inc. (the “Company”) according to the
conditions set forth in the Debenture issued by the Company.




Date of Conversion_______________________________________________







Applicable Conversion Price________________________________________







Number of Debentures Issuable upon this Conversion____________________







Name:  Dutchess Private Equities Fund, LTD.




Address: 50 Commonwealth Ave, Boston, MA 02116







Phone: 617-301-4700

Fax: 617-249-0947




 

DUTCHESS PRIVATE EQUITIES FUND, LTD.,

 

By: _______________________________________

 

Name: Douglas H. Leighton

 

Title: Director




















15


